Citation Nr: 0214899	
Decision Date: 10/23/02    Archive Date: 11/01/02

DOCKET NO.  00-15 401	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for degenerative joint disease of the knees and left 
hip.

2.  Entitlement to an initial evaluation in excess of 10 
percent for sinusitis.

3.  Entitlement to an initial compensable evaluation for 
sleep apnea. 

(The claim of entitlement to an an initial evaluation in 
excess of 30 percent for asthma will be the subject of a 
later decision.)


REPRESENTATION

Appellant represented by:	Texas Veterans Commission





WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The veteran served on active duty from October 1976 to 
October 1996. 

This case comes before the Board of Veterans' Appeals (Board) 
from a September 1998 rating decision rendered by the Waco, 
Texas, Regional Office (RO) of the Department of Veterans 
Affairs (VA) in which service connection was granted, in 
pertinent part, for degenerative joint disease of both knees 
and the left hip, for which a 10 percent evaluation was 
assigned; and for sinusitis with polyps and sleep apnea, for 
which noncompensable (zero percent) evaluations were 
assigned.  The RO also granted service connection for a 
dysthymic disorder, for which a noncompensable evaluation was 
assigned.  All the ratings were made effective from November 
1, 1996, the day following the veteran's retirement from 
active service.  The veteran initiated an appeal as to those 
decisions.  

Although several other claims were adjudicated in the 
September 1998 rating action, those claims have not been 
appealed, and therefore they are not before the Board at this 
time.  

In a July 2001 statement, the veteran indicated that he 
wished to withdraw his appeal as to the claim of entitlement 
to an increased (compensable) evaluation for the service-
connected dysthymic disorder.  

In an October 2001 rating action, increased evaluations were 
granted for asthma (to 30 percent) and sinusitis (to 10 
percent), and denied for degenerative joint disease of the 
knees and left hip, and for sleep apnea, all effective from 
November 1, 1996.  

As to the claim of entitlement to an increased evaluation for 
asthma, the Board is undertaking additional development 
pursuant to authority granted by 38 C.F.R. § 19.9(a)(2)).  
When it is completed, the Board will provide notice of the 
development as required by Rule of Practice 903.  38 C.F.R. § 
20.903.  After giving the notice and reviewing any response 
to the notice, the Board will prepare a separate decision 
addressing that claim.


FINDINGS OF FACT

1.  A VA examination report of January 1998 documented X-ray 
evidence of degenerative changes of the knees and left hip.  
By rating action of September 1998, the RO granted 
entitlement to service connection for degenerative joint 
disease of the knees and left hip, for which an evaluation of 
10 percent was assigned. 

2.  The most current evidence, an August 2001 VA examination 
report, reveals manifestations of noncompensable limitation 
of motion of the knees and left hip with pain on motion, and 
swelling of the knees without evidence of laxity.

3.  The veteran's sinusitis is productive of flare ups 2-3 
times a month, usually lasting 2-3 days, with symptoms of 
purulent discharge, nasal congestion, pain behind the eyes 
and nose, post-nasal drip, and difficulty breathing.

4.  The veteran's service-connected sleep apnea is manifested 
by required use of a continuous airway pressure (CPAP) 
machine, snoring, restless sleep, and hypersomnolence during 
the day; he does not suffer from chronic respiratory failure 
with carbon dioxide retention or cor pulmonale, nor has a 
tracheostomy been necessary due to his sleep apnea.

CONCLUSIONS OF LAW

1.  The criteria for a separate 10 percent evaluation for 
degenerative joint disease of the right knee are met, 
effective from November 1, 1996.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.71a, Diagnostic Code 5003 (2002).

2.  The criteria for a separate 10 percent evaluation for 
degenerative joint disease of the left knee are met, 
effective from November 1, 1996.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.71a, Diagnostic Code 5003 (2002).

3.  The criteria for a separate 10 percent evaluation for 
degenerative joint disease of the left hip are met, effective 
from November 1, 1996.  38 U.S.C.A. § 1155; 38 C.F.R. § 
4.71a, Diagnostic Code 5003 (2002).

4.  The criteria for a 30 percent evaluation for sinusitis 
are met, effective from January 14, 1998; prior to that time 
a 10 percent evaluation is warranted from November 1, 1996, 
until January 13, 1998.  38 U.S.C.A. §§ 1155, 5107 (West 1991 
& Supp. 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.7 4.97, 
Diagnostic Code 6510 (2002).

5.  For the entire period from November 1, 1996, forward, the 
criteria for a 50 percent evaluation, and no higher, for 
sleep apnea have been met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. § 4.97, Diagnostic Code 6847 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary matters - VCAA

Before addressing the issue on appeal, the Board notes that, 
in November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Public Law No. 106-175 
(now codified at 38 U.S.C.A. §§ 5100-5103A, 5106-7 (West 
Supp. 2002)), which substantially modified the circumstances 
under which VA's duty to assist claimants applies, and how 
that duty is to be discharged.  The new statute revised the 
former section 5107(a) of title 38, United States Code, to 
eliminate the requirement that a claimant come forward first 
with evidence to well ground a claim before the Secretary of 
Veterans Affairs is obligated to assist the claimant in 
developing the facts pertinent to the claim.  The new law 
affects claims pending on or filed after the date of 
enactment (as well as certain claims that were finally denied 
during the period from July 14, 1999, to November 9, 2000).  
See generally Holliday v. Principi, 14 Vet. App. 280 (2001); 
see also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

In addition, VA has published new regulations to implement 
many provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The intended effect of these 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and scope of 
assistance VA will provide a claimant who files a 
substantially complete application for VA benefits.  These 
new regulations also provide guidelines regarding VA's duties 
to notify claimants of necessary information or evidence, and 
to assist claimants in obtaining evidence.  The regulations, 
which in pertinent part are effective as of the date of 
enactment of the VCAA, interpret and implement the mandates 
of the statute, "and do not provide any rights other than 
those provided by the VCAA."  66 Fed. Reg. 45,629.  For the 
reasons discussed below, the Board finds that the 
requirements of the VCAA and the implementing regulations 
have been satisfied in this matter.  

Changes potentially relevant to the appellant's claim include 
the establishment of specific procedures for advising the 
claimant and his  representative of information required to 
substantiate a claim, a broader VA obligation to obtain 
relevant records and advise claimants of the status of those 
efforts, and an enhanced requirement to provide a VA medical 
examination and/or obtain a medical opinion in cases where 
such a procedure is necessary to make a decision on a claim.



Judicial case law is inconsistent as to whether the new law 
is to be given retroactive effect.  The Court has held that 
the entire VCAA potentially affects claims pending on or 
filed after the date of enactment (as well as certain claims 
that were finally denied during the period from July 14, 
1999, to November 9, 2000).  See generally Holliday v. 
Principi, supra; see also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).  That analysis would include cases that had been 
decided by the Board before the VCAA, but were pending in 
Court at the time of its enactment.  However, the U.S. Court 
of Appeals for the Federal Circuit has recently held that 
only section 4 of the VCAA (which eliminated the well-
grounded claim requirement) is retroactively applicable to 
decisions of the Board entered before the enactment date of 
the VCAA, and that section 3(a) of the VCAA (covering duty-
to-notify and duty-to-assist provisions) is not retroactively 
applicable to pre-VCAA decisions of the Board.  See Dyment v. 
Principi, 287 F.3d 1377 (Fed. Cir. 2002); Bernklau v. 
Principi, 291 F.3d 795 (Fed. Cir. 2002).

Although the Federal Circuit appears to have reasoned that 
the VCAA may not retroactively apply to claims or appeals 
pending on the date of its enactment, the Court stated that 
it was not deciding that question at this time.  In this 
regard, the Board notes that VAOPGCPREC 11-2000 (Nov. 27, 
2000) appears to hold that the VCAA is retroactively 
applicable to claims pending on the date of its enactment.  
Further, the regulations issued to implement the VCAA are 
expressly applicable to "any claim for benefits received by 
VA on or after November 9, 2000, the VCAA's enactment date, 
as well as to any claim filed before that date but not 
decided by VA as of that date."  66 Fed. Reg. 45,629 (Aug. 
29, 2001).  Precedent opinions of the chief legal officer of 
the Department, and regulations of the Department, are 
binding on the Board.  38 U.S.C.A. § 7104(c) (West 1991).  
Therefore, for purposes of the present case, the Board will 
assume that the VCAA is applicable to claims or appeals 
pending before the RO or the Board on the date of its 
enactment.

The Board finds that the requirements of the VCAA have been 
met in this case.  The appellant was advised, by virtue of a 
detailed statement of the case (SOC) issued in May 2000 and a 
December 2001 supplemental statement of the case (SSOC), 
issued during the pendency of this appeal, of the pertinent 
law, and what the evidence must show in order to substantiate 
his claims.  We therefore believe that appropriate notice has 
been given in this matter.  

In June 2002, the Board wrote to the veteran notifying him of 
the opportunity to submit additional evidence, and the 
assistance available to help him obtain evidence in support 
of his claim.  See Quartuccio v. Principi,16 Vet. App, 183, 
187 (2002) (noting that VA must advise claimants as to the 
evidentiary development requirements of the VCAA).

In September 2002, the veteran submitted a packet of 
additional evidence accompanied by a waiver of initial 
consideration of that evidence by the agency of original 
jurisdiction (the RO).  It thus appears that all obtainable 
evidence identified by the appellant relative to his claims 
has been obtained and associated with the claims folder, and 
that neither he nor his representative has identified any 
other pertinent evidence, not already of record, which would 
need to be obtained for an equitable disposition of this 
appeal.  Accordingly, the Board believes that VA has no 
outstanding duty to inform the veteran or his representative 
that any additional information or evidence is needed to 
substantiate his claim.  VCAA § 3(a), 114 Stat. 2096, 2096-97 
(now codified as amended at 38 U.S.C. A. § 5103). 

Because the VCAA and the new regulations were enacted during 
the pendency of this appeal, the Board has considered the 
applicability of Bernard v. Brown, 4 Vet. App. 384, 393-394 
(1993).  In Bernard, the Court held that, before the Board 
addresses in a decision a question that has not been 
addressed by the RO, it must consider whether the claimant 
has been given adequate notice of the need to submit evidence 
or argument, an opportunity to submit such evidence or 
argument, and an opportunity to address the question at a 
hearing, and whether the claimant has been prejudiced by any 
denials of those opportunities.  As discussed in detail 
above, the Board has reviewed the evidence of record and 
determined that all notification and development actions 
required by the new legislation and the implementing 
regulations appear to have been completed.  Thus, the Board 
believes that we may proceed with a decision on this issue, 
without prejudice to the veteran.

Accordingly, we find that VA has satisfied its duty to assist 
the appellant in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claims, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the appellant.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  The Court has stated, "The VCAA is a reason to 
remand many, many claims, but it is not an excuse to remand 
all claims."  Livesay v. Principi, 15 Vet. App. 165, 178 
(2001). (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 1991 & 
Supp. 2002).  When there is an approximate balance in the 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 3.102 (2002); 
VCAA § 4, 114 Stat. 2096, 2098-99 (codified as amended at 
38 U.S.C. § 5107(b) (West Supp. 2002)).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that a veteran need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  Factual Background

In October 1997, the veteran filed service connection claims 
for conditions including knee problems, sinusitis with nasal 
polyps, and sleep apnea.  

The service medical records reflect that the veteran had been 
treated for sinusitis since 1991 due to allergies, and 
reflect that he was treated for a nasal fracture in October 
1995.  A history of asthma since July 1994, treated with 
inhalers, was shown therein.  The veteran's complaints of 
trouble sleeping were also documented, and it was explained 
that this had gotten worse since allergies and asthma started 
in late 1991.  It was noted that a diagnosis of breathing-
related obstructive sleep apnea had been made.  The September 
1996 separation examination also reflects that clinical 
evaluation of the lower extremities was abnormal, due to a 
finding of bilateral patellar grind.

The record includes a private medical report dated in April 
1995 from a sleep disorders center.  Testing revealed mild 
obstructive sleep apnea, and a diagnosis of obstructive sleep 
apnea syndrome was made.

A VA general medical examination was conducted in January 
1998.  The veteran gave a history of sinusitis since 1993 and 
indicated that he experienced 3 episodes a year needing 
antibiotics.  He reported that, during these episodes, he 
experiences face pain, headache, and fever and that the 
episodes last from 2 to 3 weeks.  The veteran also gave a 
history of asthma since 1994.  He also complained of 
bilateral constant knee pain with flare-ups, typically after 
sitting for more than 2 hours or climbing stairs.  He also 
complained of knee locking.  The report also indicated that 
the veteran was a full-time student and had not lost any time 
due to his medical problems.  

Clinical evaluation of the extremities revealed bilateral 
genu varum.  There were no deformities of the hips or knees.  
There was slight tenderness on palpation of the patella, 
bilaterally.  Hip range of motion was within normal limits.  
Both knees showed full range of motion.  X-ray films taken in 
January 1998 were noted to show a sinus series with sinusitis 
of the frontal sinuses.  X-ray films of the chest revealed 
chronic obstructive pulmonary disease (COPD).  X-ray films of 
the knee showed minimal osteophyte formation of the patella, 
with degenerative changes, bilaterally.  X-ray films of the 
left hip showed degenerative changes.  Pulmonary function 
testing was within normal limits.  Diagnoses including: 
sinusitis, COPD, residuals of pneumothorax, and degenerative 
joint disease of both knee and the left hip were found.

The veteran presented testimony at a hearing before a 
Decision Review Officer at the RO in March 2001.  He 
testified that his knee disabilities were manifested by 
constant pain, crepitus, and catching, but no instability.  
He stated that he received VA treatment in El Paso, Texas.  
He testified that he also experienced aching and pain in the 
left hip.  He indicated that he used a decongestant as well 
as an anti-allergy agent, Allegra, with Flonase nasal spray, 
and that his sinusitis was manifested by pressure behind the 
eyes and nose and purulent discharge.  The veteran also 
testified that he had no sense of smell, except for extreme 
agents.  He stated that, in 1995, he was issued a CPAP 
machine for his sleep apnea, which he was still using.  He 
testified that he felt sleepy during the day and slept a 
maximum of 3 hours a night.  

A VA general medical examination was conducted in August 
2001.  He complained that he continued to have flare ups of 
sinusitis about 2-3 times a month, usually lasting 2-3 days, 
with symptoms of discharge, nasal congestion, and post-nasal 
drip.  He reported having difficulty breathing, and that 
sometimes his sinusitis interfered with his daily activities.  
He indicated that he had not undergone any sinus surgery, but 
used a nasal inhaler daily as well as taking Allegra daily.  
Regarding sleep apnea, the report stated that the veteran was 
prescribed a CPAP unit in 1995, following studies in which 
obstructive sleep apnea and periodic limb movement disorder 
were diagnosed.  The veteran indicated that he had used a 
CPAP unit since 1995 and that, as a result, he had less 
snoring and apnea.  He reported that, on average, he 
experienced daytime somnolence 2-3 times a week, sometimes 
interfering with his daily activities and occupation.  

Clinical evaluation revealed nasal congestion bilaterally, 
with 10 percent obstruction in the right nostril and 20 
percent obstruction in the left nostril.  The examination 
revealed evidence of post-nasal drip.  X-ray films of the 
sinuses were normal.  Diagnoses of chronic allergic rhinitis 
with chronic sinusitis and mild nasal septum deviation by CT 
scan, and obstructive sleep apnea syndrome, were made.  

With regard to his degenerative joint disease, the veteran 
complained of daily pain in both knees, particularly on 
prolonged standing, walking, or climbing stairs.  He also 
complained of symptoms of swelling in the knees, but 
indicated that he did not experience buckling.  The veteran 
also complained of daily hip pain, particularly on prolonged 
standing, walking or climbing stairs.  He reported that he 
took Tylenol for pain relief.  

Examination of the right knee revealed flexion limited to 130 
degrees and extension limited to -4 degrees.  The left knee 
showed flexion limited to 125 degrees and extension limited 
to -3 degrees There was crepitation of 4+ and swelling of 1+ 
of the right knee with no evidence of laxity.  Left knee 
examination showed crepitation of 3+ and swelling of 1+ of 
the right knee with no evidence of laxity.  The examination 
also showed mild varus deformity and mild atrophy of the 
quadriceps muscles of the knees bilaterally.  It was noted 
that pain in the right knee began at 135 degrees of flexion 
and ended at 130 degrees, and in the left knee began at 130 
degrees and ended at 125 degrees.  It was noted that pain was 
visibly manifested on motion of the knees.  The examiner 
opined that, on acute flare-ups of pain, there was probably a 
25 percent less range of motion in the knees bilaterally.  
There were no gait abnormalities of the knees; a slight 
weight bearing abnormality was shown bilaterally due to pain.  
X-ray films of the knees were normal.  A diagnosis of gouty 
arthritis involving both knees, with chondromalacia of the 
patella of both knees was made. 

An examination of the left hip revealed that flexion was 
limited to 110 degrees, abduction was limited to 20 degrees, 
external rotation was 15 degrees, internal rotation was 
limited to 10 degrees, and left hip adduction was 5 degrees.  
Pain in the left hip began at 120 degrees of flexion and 
ended at 110 degrees.  The examiner opined that, on acute 
flare-ups of pain, there was probably a 25% less range of 
motion of the left hip.  There was no deformity or ankylosis 
of the left hip.  There were no gait abnormalities of the 
knees, although a slight weight bearing abnormality was again 
noted, due to pain.  X-ray films of the left hip were normal.  
Gouty arthritis with limitation of motion involving the left 
hip was diagnosed.

In September 2001, the veteran underwent an evaluation at a 
private center for sleep disorders, which yielded impressions 
of mild to moderate sleep related respiratory impairment with 
moderate oxygen desaturations (86 percent) and severe 
snoring.

VA medical records dated in December 2001 reflect that the 
veteran had an 8-year old CPAP machine which needed 
replacing.  

A.  Pertinent Law and Regulations - Increased Ratings

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule).  38 
C.F.R. Part 4 (2002).  Separate diagnostic codes identify the 
various disabilities.  VA has a duty to acknowledge and 
consider all regulations which are potentially applicable 
through the assertions and issues raised in the record, and 
to explain the reasons and bases for its conclusion.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The 
requirements set forth in these regulations for evaluation of 
the complete medical history of the veteran's condition 
operate to protect veterans against adverse decisions based 
on a single, incomplete or inaccurate report, and to enable 
the VA to make a more precise evaluation of the level of the 
disability and of any changes in the condition.  Schafrath, 1 
Vet. App. at 593-94.

Where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See 38 C.F.R. §§ 4.1, 4.2; see also Francisco v. Brown, 7 
Vet. App. 55 (1994).  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7.  Moreover, 
any reasonable doubt will be resolved in the veteran's favor.  
38 C.F.R. § 4.3.  Moreover, when an unlisted condition is 
encountered, it will be permissible to rate under a closely 
related disease or injury in which not only the functions 
affected, but the anatomical localization and symptomatology 
are closely analogous.  38 C.F.R. § 4.20.

The assignment of a particular Diagnostic Code is 
"completely dependent on the facts of a particular case."  
See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One 
Diagnostic Code may be more appropriate than another based on 
such factors as an individual's relevant medical history, the 
current diagnosis, and demonstrated symptomatology.  Any 
change in diagnostic code by a VA adjudicator must be 
specifically explained.  See Pernorio v. Derwinski, 2 Vet. 
App. 625, 629 (1992).  In this case, the Board must consider 
which diagnostic code or codes are most appropriate for 
application, and provide an explanation for any such finding.  
See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

Separate disabilities arising from a single disease entity 
are to be rated separately. 38 C.F.R. § 4.25; Esteban v. 
Brown, 6 Vet. App. 259, 261 (1994).  However, the evaluation 
of the same disability under various diagnoses is to be 
avoided.  38 C.F.R. § 4.14; Fanning v. Brown, 4 Vet. App. 225 
(1993).

With regard to initial rating cases, separate ratings can be 
assigned to separate periods of time, based upon the facts 
found - a practice known as assigning "staged ratings."  
Fenderson v. West, 12 Vet. App. 119 (1999).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance. The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion. Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 
C.F.R. § 4.40 (2002).


The factors of disability effecting joints are reduction of 
normal excursion of movements in different planes, including 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, pain 
on movement, swelling, deformity, or atrophy of disuse.  For 
the purpose of rating disabilities due to arthritis, the 
shoulder, elbow, wrist, hip, knee and ankle are considered 
major joints.  38 C.F.R. § 4.45.

B.  Analysis

1.  Degenerative Joint Disease - Knees and Left Hip

Currently, a 10 percent evaluation is assigned for 
degenerative joint disease of both knees and the left hip, 
under DC 5003.  The provisions of 38 C.F.R. § 4.71a, 
Diagnostic Code 5003, degenerative arthritis, read as 
follows:

Degenerative arthritis established by X-ray 
findings will be rated on the basis of 
limitation of motion under the appropriate 
diagnostic codes for the specific joint or 
joints involved.  Where, however, the 
limitation of motion of the specific joint or 
joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 
percent is for application for each such major 
joint or group of minor joints affected by 
limitation of motion, to be combined, not added 
under diagnostic code 5003.  Limitation of 
motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.  In 
the absence of limitation of motion, rate as 
20% with X-ray evidence of involvement of 2 or 
more major joints or 2 or more minor joint 
groups, with occasional incapacitating 
exacerbations; 10% with X-ray evidence of 
involvement of 2 or more major joints or 2 or 
more minor joint groups.  Note (1): The 20 pct 
and 10 pct ratings based on X-ray findings, 
above, will not be combined with ratings based 
on limitation of motion.  Note (2): The 20 pct 
and 10 pct ratings based on X-ray findings, 
above, will not be utilized in rating 
conditions listed under diagnostic codes 5013-
5024, inclusive.

Other rating criteria applicable to the veteran's knee 
disabilities include DC's 5260 and 5261.  The provisions of 
38 C.F.R. § 4.71a, DC 5260, limitation of flexion of the leg, 
warrant a 30% evaluation for flexion limited to 15 degrees; 
20% for flexion limited to 30 degrees, 10% for flexion 
limited to 45 degrees, and 0% for flexion limited to 60 
degrees.  The provisions of 38 C.F.R. § 4.71a, DC 5261, 
limitation of extension of the leg, warrant a 50% evaluation 
for extension limited to 45 degrees, a 40% for extension 
limited to 30 degrees, 30% for extension limited to 20 
degrees, 20% for extension limited to 15 degrees, 10% for 
extension limited to 10 degrees, and 0% for extension limited 
to 5 degrees.  See also 38 C.F.R. § 4.71, Plate II, which 
reflects that normal flexion and extension of a knee is from 
0 to 140 degrees.

Additional provisions which are potentially applicable to the 
veteran's left hip disability include Diagnostic Codes 5250, 
5251, 5252, 5253 and 5254.  Under DC 5251, limitation of 
extension of the thigh to 5 degrees warrants a 10 percent 
evaluation.  Under DC 5252, limitation of flexion of the 
thigh to 45 degrees warrants a 10 percent evaluation; 
limitation to 30 degrees warrants a 20 percent evaluation; 
limitation to 20 degrees warrants a 30 percent evaluation; 
and limitation to 10 degrees warrants a 40 percent 
evaluation.  Under DC 5253, limitation of rotation of the 
thigh, with inability to toe-out more than 15 degrees, or 
limitation of adduction, with inabuility to cross the legs, 
warrants a 10 percent evaluation.  Limitation of abduction of 
the thigh, with motion lost beyond 10 degrees, warrants a 20 
percent evaluation.  Id.

In this case, degenerative joint disease of the right and 
left knees as well as a the left hip has been established by 
X-ray evidence, as documented in January 1998 VA examination 
report.  The Board points out that, in this case, the medical 
evidence does not indicate that the veteran's joint 
disabilities are due to a single disease affecting the entire 
body; therefore, the joint disabilities should be rated under 
individual diagnostic codes pertaining to each joint.  This 
conclusion is consistent with the Court's decision in Esteban 
v. Brown, 6 Vet. App. 259 (1994).  See also 38 C.F.R. § 4.25 
(except as otherwise provided in the Rating Schedule, all 
disabilities, including those arising from a single entity, 
are to be rated separately).  

In this case, the evidence does not reflect that the veteran 
has compensable limitation of motion of either the right or 
left knee.  The August 2001 VA examination report revealed 
that the veteran had flexion to 130 degrees in the right knee 
and 125 degrees in the left knee.  In order to warrant a 10 
percent evaluation for limitation of flexion under DC 5260, 
flexion must be limited to 45 degrees.  That examination also 
showed that extension of the right knee was limited to -4 
degrees and -3 degrees on the left side.  In order to warrant 
a 10 percent evaluation for limitation of extension under DC 
5260, extension must be limited to 10 degrees.  Full range of 
motion of the knee was shown during the 1998 VA examination.  

Similarly, compensable limitation of motion of the left hip 
has not been shown under DC's 5251, 5252, or 5253.  During 
the 2001 VA examination, range of motion testing revealed 
flexion of 110 degrees, abduction of 20 degrees, external 
rotation of  15 degrees, internal rotation to 10 degrees, and 
left hip adduction of 5 degrees.  Full range of motion of the 
left hip was shown during the 1998 VA examination.  
Diagnostic Code 5250 relates to ankylosis of the hip, and DC 
5254 requires a flail joint of the hip.  There is no medical 
evidence of ankylosis or flail joint of the hip and, 
therefore, any application of these codes would be 
inappropriate.

Accordingly, the Board has determined that three separate 10 
percent evaluations are warranted for arthritis of the right 
knee, the left knee, and the left hip, effective from 
November 1, 1996, as evaluated under DC 5003.  As indicated, 
a compensable degree of limitation of motion is not 
demonstrated; however, to the extent that limitation of 
motion is shown, it is accompanied by symptoms of swelling 
(both knees) and evidence of painful motion of the knees and 
hips.   


The Board has also considered whether higher separate 
evaluations are warranted for the veteran's disabilities of 
the right and left knees and left hip.  In this regard, the 
provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5257, 
impairment of knee, provide that a 30 percent evaluation is 
warranted for severe recurrent subluxation or lateral 
instability; 20 percent for moderate recurrent subluxation or 
lateral instability, and 10 percent for slight recurrent 
subluxation or lateral instability.  However, VA examination 
findings from 1998 and 2001 do not include evidence of 
instability or subluxation. 

As discussed by the Board above, the evaluation of a 
musculoskeletal disability requires consideration of all of 
the functional limitations imposed by the disorder, including 
pain, weakness, limitation of motion, and lack of strength, 
speed, coordination, or endurance.  See DeLuca, supra; see 
also Spurgeon v. Brown, 10 Vet. App. 194 (1997).  The 
functional loss must, however, be supported by objective 
evidence of pathology in the joint.  DeLuca, 8 Vet. App. at 
202; 38 C.F.R. § 4.40.

With respect to the veteran's knee disabilities, VA 
examination findings made in 2001 include: crepitus, 
swelling, mild varus deformity, mild atrophy, and limitation 
of motion due to pain.  Findings as to the left hip included 
a slight weight bearing abnormality and limitation of motion 
due to pain.  As to all three disabilities, the examiner 
observed that on acute flare-ups of pain, there was probably 
a 25 percent reduction in range of motion.  However, 
objective evidence of manifestations such as significant 
(i.e., compensable) limitation of motion due to pain, 
weakness, fatigability, incoordination, and the like are 
lacking.  In the absence of such medical evidence, there is 
no basis upon which to assign a disability rating in excess 
of the currently assigned 10 percent.  The Board further 
points out that the currently assigned 10 rating under DC 
5003 for the right and left knees and left hip accounts for 
factors including swelling and satisfactory evidence of 
painful motion. 

In summary, as explained herein, three separate 10 percent 
evaluations are warranted for arthritis of the right knee, 
left knee, and left hip under DC 5003, effective from 
November 1, 1996, the date from which service connection was 
initially granted for degenerative joint disease of the knees 
and hips. 


2.  Sinusitis

The Board observes that new regulations governing the 
criteria for evaluating diseases of the respiratory system 
became effective October 7, 1996; see 61 Fed. Reg. 46,720.  
The veteran's initial claim was filed after the effective 
date of these regulations, and service connection was granted 
based only upon this set of regulations.  Accordingly, the 
Board will review the veteran's claim considering only the 
new regulations.

The veteran's sinusitis is currently evaluated as 10 percent 
disabling under 38 C.F.R. § 4.97, Diagnostic Code 6510, for 
chronic pansinusitis sinusitis.  Under DC 6510, a 
noncompensable evaluation is warranted for chronic sinusitis 
that is detected by X-ray only.  A 10 percent evaluation 
requires one or two incapacitating episodes per year of 
sinusitis requiring prolonged (lasting four to six weeks) 
antibiotic treatment, or three to six non-incapacitating 
episodes per year of sinusitis characterized by headaches, 
pain, and purulent discharge or crusting.  A 30 percent 
evaluation requires three or more incapacitating episodes per 
year of sinusitis requiring prolonged (lasting four to six 
weeks) antibiotic treatment, or more than six non-
incapacitating episodes per year of sinusitis characterized 
by headaches, pain, and purulent discharge or crusting.  A 50 
percent evaluation is warranted if the sinusitis is following 
radical surgery for chronic osteomyelitis, or near constant 
sinusitis characterized by constant headaches, pain, and 
tenderness of affected sinus, and purulent discharge or 
crusting after repeated surgeries.  That is the highest 
rating under this code section.  A note to the above provides 
that an incapacitating episode of sinusitis means one that 
requires bed rest and treatment by a physician.  38 C.F.R. § 
4.97, Diagnostic Codes 6510 through 6514.

The most recent evidence, an August 2001 VA examination 
report, reflects that the veteran reported having flare-ups 
of sinusitis 2-3 times a month, lasting 2-3 days, with 
symptoms of discharge, nasal congestion, post-nasal drip, and 
difficulty breathing.  Physical examination revealed a 10 
percent obstruction of the right nostril and a 20 percent 
obstruction of the left nostril, and X-ray films of the 
sinuses were normal.  

As noted above, to warrant a 30 percent evaluation, sinusitis 
must be manifested by three or more incapacitating episodes 
per year of sinusitis requiring prolonged (lasting four to 
six weeks) antibiotic treatment, or more than six non-
incapacitating episodes per year of sinusitis characterized 
by headaches, pain, and purulent discharge or crusting.  The 
findings made during the August 2001 VA examination do not 
reflect that sinusitis is manifested by three or more 
incapacitating episodes per year requiring prolonged (lasting 
four to six weeks) antibiotic treatment.  A January 1998 VA 
examination report documents the veteran's reports of three 
episodes a year, lasting 2-3 weeks, requiring treatment with 
antibiotics.  However, even so, a 30 percent evaluation would 
not be warranted based on the portion of the rating criteria 
addressing incapacitating episodes.

However, a 30 percent evaluation is also warranted for 
sinusitis, manifested by more than six non-incapacitating 
episodes per year characterized by headaches, pain, and 
purulent discharge or crusting.  (The Court has held that use 
of the word "or" provides for an independent basis rather 
than an additional requirement.  See Zang v. Brown, 8 Vet. 
App. 246, 252-53 (1995)).  During the August 2001 VA 
examination, the veteran gave a history of flare-ups of 
sinusitis 2-3 times a month, lasting 2-3 days, and complained 
of symptoms of discharge, nasal congestion, post-nasal drip, 
and difficulty breathing.  He did not complain of pain or 
headaches at that time, but, in hearing testimony presented 
in March 2001, the veteran indicated that his sinusitis was 
manifested by pressure behind the eyes and nose (in essence, 
pain) and purulent discharge.  Moreover, as mentioned before, 
during a 1998 VA examination, the veteran reported that he 
experienced three episodes of sinusitis a year, lasting 2-3 
weeks, requiring treatment with antibiotics, and manifested 
by symptoms of face pain, headaches and fever.   

Overall, the evidence most closely comports with the criteria 
for a 30 percent evaluation for sinusitis under DC 6510, and 
to that extent the appeal will be granted.  The Board notes 
that this appeal arose from a September 1998 RO decision 
which granted the veteran's original claim of service 
connection for sinusitis with polyp.  Thereafter, a 10 
percent evaluation was granted in an October 2001 rating 
action, retroactive to November 1, 1996.  Consideration must 
therefore be given regarding whether the case warrants the 
assignment of separate ratings for this service-connected 
disability for separate periods of time, based upon the facts 
found, a practice known as assigning "staged ratings.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  The evidence 
dated from the time of the January 14, 1998, VA examination 
reflects that the criteria for a 30 percent evaluation have 
been met since that time.  However, evidence dated prior to 
that time does not establish that the criteria for a 30 
percent evaluation for sinusitis were met prior to January 
14, 1998, and therefore the 10 percent evaluation assigned by 
the RO remains in effect from November 1, 1996, until January 
13, 1998.

A review of the record does not suggest that a 50 percent 
evaluation is warranted for any time period from November 1, 
1996, until the present time.  The evidence does not reflect 
that the veteran's sinusitis has required radical surgery for 
chronic osteomyelitis, or that he has constant sinusitis 
characterized by constant headaches, pain and tenderness of 
the affected sinus, and purulent discharge or crusting after 
repeated surgeries.

3.  Sleep Apnea

The veteran's sleep apnea is currently assigned a 
noncompensable evaluation under 38 C.F.R. § 4.97, DC 6847 
(2002).  The Rating Schedule provides a zero percent rating 
for sleep apnea where it is asymptomatic, but with documented 
sleep disorder breathing.  A 30 percent rating is provided 
where there is persistent daytime hypersomnolence.  A 50 
percent rating is provided where sleep apnea requires use of 
breathing assistance device such as continuous airway 
pressure (CPAP) machine.  A 100 percent rating may be 
assigned for obstructive sleep apnea which is manifested by 
chronic respiratory failure with carbon dioxide retention or 
cor pulmonale, or obstructive sleep apnea which requires 
tracheostomy.

The facts of the case clearly establish that the veteran 
requires the use of a CPAP machine for his sleep apnea.  In 
hearing testimony provided in 2001, the veteran testified 
that he had been issued a CPAP machine in 1995, and a VA 
medical record dated in December 2001 notes that the veteran 
had an 8-year-old CPAP machine which needed replacing.  He 
therefore meets the criteria for a 50 percent rating for 
obstructive sleep apnea. 

This claim is based on an appeal of a September 1998 RO 
decision which granted the veteran's original claim of 
service connection for obstructive sleep apnea.  
Consideration must therefore be given regarding whether the 
case warrants the assignment of separate ratings for this 
service-connected disability for separate periods of time, 
based on the facts found, a practice known as "staged" 
ratings.  See Fenderson v. West, supra.  The Board notes 
that, effective October 7, 1996, the rating criteria for the 
respiratory system were revised, to include a specific 
diagnostic code for sleep apnea.  See 38 C.F.R. § 4.97 DC 
6847.  In this case, the Board finds that assignment of a 
staged rating is not warranted with regard to the rating 
issue on appeal, because the 50 percent evaluation for 
obstructive sleep apnea is warranted for the entire period 
under consideration, that is, since November 1, 1996, 
inasmuch as the veteran has been using a CPAP machine for his 
sleep apnea since 1995.  To this extent, the appeal will be 
granted.

However, the evidence does not show that the veteran suffers 
from chronic respiratory failure with carbon dioxide 
retention or cor pulmonale.  The most current findings as 
made during September 2001 evaluation by a private center for 
sleep disorders revealed mild to moderate sleep related 
respiratory impairment with moderate oxygen desaturations (86 
percent) and severe snoring.  There is also no indication 
that the obstructive sleep apnea necessitates treatment with 
a tracheostomy.  Therefore, assignment of a 100 percent 
evaluation for this disability is not warranted.


ORDER

Separate 10 percent evaluations are warranted for 
degenerative joint disease of the right knee, left knee, and 
left hip under DC 5003, effective from November 1, 1996.

A 30 percent evaluation is granted for sinusitis, effective 
from January 14, 1998.  Prior to that time a 10 percent 
evaluation remains in effect from November 1, 1996, until 
January 13, 1998.

A 50 percent for obstructive sleep apnea is granted, 
effective from November 1, 
1996.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.

? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

